Citation Nr: 1711873	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  09-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and dysthymic disorder.

2.  Entitlement to an effective date earlier than July 18, 2013, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to September 1970, which included service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the claim for an earlier effective date for assignment of a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran developed PTSD as a result of his active service, to include symptoms of anxiety and depression.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

The Veteran contends that he developed an acquired psychiatric disorder as a result of stressors that occurred during service.  These stressors included driving an ammunition truck while on active duty in Vietnam and the stress associated with that duty to include fear of landmines, snipers, and rocket and mortar attack.  He also related the circumstances of the death of his child during service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is competent to describe the stressors he contends caused his psychiatric disorder.  In addition, his service records confirm he had active service in Vietnam; and his military occupational specialty (MOS) was 13A10 Field Artillery Basic and his principal duty while in Vietnam is listed as "Ammo Handler."  As such, his stressors related to driving an ammunition truck in Vietnam appear consistent with the circumstances, conditions, and hardships of his active service.

VA examinations conducted in January 2008 and October 2012 concluded he did not satisfy the DSM criteria for a diagnosis of PTSD, and diagnosed him with anxiety disorder not otherwise specified (NOS) and dysthymic disorder respectively.  The January 2008 VA examiner also included an opinion against the anxiety disorder being directly caused by his in-service stressors.  The Board notes, however, that VA treatment records dated in 2007 included findings of PTSD from a licensed clinical social worker; and indicated that diagnosis was related to the Veteran's account of his in-service stressors to include those related to driving the ammunition truck.  In short, there is competent medical evidence which diagnosed the Veteran with PTSD during the pendency of this case, and indicated that it was etiologically related to service.  

The Board acknowledges that the October 2012 VA examiner opined that the Veteran may have met the full criteria for PTSD in the past, but not currently.  However, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In addition, both the January 2008 and October 2012 VA examiners acknowledged that the Veteran's reported stressors were sufficient to meet criteria A for PTSD, even though they concluded the full DSM criteria for such a diagnosis was not met.

The Board also notes that the October 2012 VA examiner does not appear to have expressed an opinion as to whether the diagnosed dysthymic disorder was etiologically related to service.  Moreover, while the January 2008 VA examiner concluded the Veteran's current acquired psychiatric disorder was not directly caused by active service as the preponderance of the symptoms were related to circumstances outside of this period, the examiner did state the condition was "as likely as not exacerbated by the periodic recurrence of stress symptoms resulting from memories of his ... service."  In short, the examiner did find the etiology of the Veteran's acquired psychiatric disorder was at least partially related to the in-service stressors.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, competent and credible evidence of record reflects it is at least as likely as not the Veteran developed PTSD as a result of his active service.  Therefore, service connection is warranted for this disability.

The Board acknowledges, as previously noted, that the Veteran has also been diagnosed with anxiety disorder and dysthymic disorder.  The law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 2009).  However, at his August 2016 hearing the Veteran indicated that a grant of service connection for any psychiatric disorder, regardless of specific diagnosis, would satisfy his appeal.  Transcript p. 12.  Further, the Board notes that the 2007 treatment records reflects the treatment received for the diagnosed PTSD included symptoms of anxiety which are consistent with the January 2008 VA examiner's diagnosis, and symptoms of depression which are consistent with the October 2012 VA examiner's diagnosis.  As such, the Board finds that the PTSD for which service connection is being established encompasses all of his current symptomatology to include the aforementioned findings of anxiety and depression.  Thus, this decision constitutes a full grant of the benefits sought on appeal as to this claim.


ORDER

Service connection for PTSD is granted.


REMAND

The Board notes that the Veteran previously submitted a formal application for TDIU in March 2010, and that entitlement to TDIU was subsequently denied by a May 2011 rating decision.  The Veteran submitted a timely Notice of Disagreement (NOD) to that denial in August 2011.  Although no Statement of the Case (SOC) appears to have been formally promulgated in regard to the August 2011 NOD, the RO did acknowledge receipt of such by correspondence dated later that same month.  Thereafter, a statement from his accredited representative in December 2012 noted the Veteran had initiated an appeal on the denials of PTSD and TDIU, and essentially contended that the TDIU should be awarded once service connection for PTSD was established.

By a May 2013 statement submitted by the Veteran's accredited representative, he reported that he wanted to withdraw his appeal regarding TDIU for the express purpose "to help expedite the appeal for PTSD."  

In July 2013, the Veteran's accredited representative submitted a statement in which he "request[ed] to reopen" his TDIU claim.  

The record reflects the current effective date of July 18, 2013, is from when the aforementioned "request to reopen" the TDIU claim was received.  Further, in denying an earlier effective date, the April 2016 Statement of the Case (SOC) noted the finality of the May 2011 rating decision's denial of TDIU.  The Veteran has contended, however, that he would not have withdrawn his appeal for TDIU had he known it would be used as a basis to deny an earlier effective date; and that the purpose was to expedite the claims as he believed the TDIU would be considered as part of the PTSD claim.

Withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Here, the Board finds that the Veteran did not execute an effective withdrawal of his NOD to the May 2011 rating decision's denial of TDIU.  As noted above, the December 2012 statement is clear that he believed TDIU would be awarded once service connection was established for PTSD, and the May 2013 statement is also clear his withdrawal was for express purpose of "expedit[ing]" his appeal as to the PTSD claim.  In short, it is clear he did not believe the May 2013 statement would be used as a basis to deny an earlier effective date for TDIU should his psychiatric disorder claim be granted.

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in part, that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The facts of this case are such that the Board finds the issue of entitlement to TDIU is associated with the psychiatric disorder claim for which it has determined service connection is warranted for PTSD.  As such, the effective date for the TDIU could potentially relate back to the effective date assigned for the establishment of service connection for the PTSD even if the Board did find the May 2013 statement was an effective withdrawal of the August 2011 NOD.

The Board observes, however, that it is precluded from assigning the initial rating(s) and effective date(s) for the PTSD.  Consequently, the appellate claim for an earlier effective date for the assignment of the TDIU is inextricably intertwined with such development.  Therefore, the Board must defer adjudication of this appellate claim, and remand the case for readjudication below once the initial rating(s) and effective date(s) are assigned for the PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the appropriate steps to effectuate the Board's grant of service connection for PTSD, to include assignment of initial rating(s) and effective date(s) thereof.  The Veteran should be notified of this action, and given an appropriate period of time to respond.

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision should reflect consideration of whether TDIU is warranted during the period service connection is established for the PTSD; and that the Board has determined the Veteran did not execute an effective withdrawal of his NOD regarding the denial of TDIU by the May 2011 rating decision.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the April 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


